Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
      This Office Action is in response to the papers filed on 17 August 2022.

              PRIORITY
Provisional Application 62/273220, filed on 30 December 2015, is acknowledged.

          CLAIMS UNDER EXAMINATION
Claims 22 and 27-31 are pending and have been examined on their merits.

WITHDRAWN REJECTIONS:

The previous rejections made under 35 U.S.C. 112(a), 35 U.S.C. 112(b) and 35 U.S.C. 103 have been withdrawn due to claim amendment. 


NEW GROUNDS OF REJECTION

The arguments made in the response filed on 17 August 2022 are acknowledged. New grounds of rejection have been necessitated by claim amendment.



  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 22 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nagale et al. (previously cited; Biosensor For Measurement Of Species In A Body Fluid. US 2007/0281321 A1 2007) in view of Bambot et al. (previously cited; System and Method For Measurement And Analysis Of A Sample By Absorption Spectrophotometry. 2002/0140940 2002), Kidder et al. (A Multiwavelength Time-sharing Dual Beam Spectrophotometer for Biological Tissues. J. Biol. Phys. Volume 5, 1977, pages 119-140), Agilent Technologies (previously cited; Agilent Cary 7000 Universal Measurement Spectrophotometer pages 1-12. 2013), Agilent Technologies (Agilent ChemStation for UV-visible Spectroscopy. 2011, pages 100-102), Isaacs et al. (previously cited; Method and apparatus for color spectrophotometry. US3874799A 1973) and Agilent (Performing the EP stray-light test with potassium chloride on UV-visible spectrophotometers, pages 1-8, 2000) as evidenced by Turito et al. (Reflection of Light – Reflection, Transmission and Absorption. 2022, pages 1-6) and Encyclopedia Britannica (previously cited; definition: plasma, 2020, pages 1-3)


Nagale et al. teach devices configured to detect the level of a biomarker in a body fluid and methods of using the device (Abstract). The art teaches the analysis of bilirubin in blood ([0022] [0025] [0059]). Nagale discloses a device (element 100, Figure 1) comprising a support, a first electrode, a second electrode and a chamber ([0004]). The device comprises a sample area configured to receive the biomarker and a biological recognition element specific for the biomarker ([0004]).  Because the device recognizes the presence of a biomarker, it is broadly interpreted to be a sensor. The art teaches said device is inserted into or fluidly connected to a detector, such as commercially available spectrometers, spectrophotometers and electrochemical detectors, such that reaction product produced in the device may be provided to the detector for detection ([0031]). Because the detector is able to detect a substance, it is broadly interpreted to be an analyzer. Therefore Nagale teaches a sensor that is inserted into a detector.

As set forth above, Nagale teaches device 100 (hence, a sensor) comprises “a sample area configured to receive the biomarker and a biological recognition element specific for the biomarker” (supra). Therefore the sensor comprises a sample inlet. The art teaches the sensor comprises two electrodes (See Figure 1, elements 110 and 120). Therefore the art teaches “electrodes”. The art teaches the sensor comprises electrode contacts (Figure 1; elements 115 and 125). Figure 1 illustrates the electrode contacts are in contact with the electrodes. The art teaches the electrodes are coupled to the detector through said contacts ([0026]). Therefore the electrode contacts are in electrical contact with the electrodes.

As set forth above, the art teaches the use of a detector, such as commercially available spectrometers, spectrophotometers and electrochemical detectors, such that reaction product produced in the device may be provided to the detector for detection. The detector is illustrated in Figure 1 (element 130). The art teaches the detector is in contact with the electrodes of the device. Figure 1 illustrates the detector is connected to electrical leads (element 135). The art discloses the use of light absorption or emission detectors or a detector that utilizes ultraviolet light ([0030]). Therefore the art is interpreted to teach an analyzer comprising a light source, a detector and an electrical contact structure that meets the limitations of claim 22).

As set forth above, the art teaches “a sample area configured to receive the biomarker and a biological recognition element specific for the biomarker”. Therefore the art teaches a sample is introduced at a sample inlet. The sample may be whole blood (hence, liquid blood). The art teaches the device contains a sample transfer layer 420 deposited to transfer the test sample to the test sample area (electrochemical cell) 410 ([0045]; Figure 4). The art teaches the transfer layer functions as a wicking device ([0045]). The art teaches the electrodes of the device are in fluid communication with a reagent mixture comprising a sample and a biological recognition element ([0039]). Therefore the art teaches fluid is applied to the electrodes.

It is of note the art teaches the sensor electrodes are connected to a detector which consists of electronics capable of measuring current flow in the sensor as the result of detecting an analyte ([0057]) which may be bilirubin ([0059]). Because the analyzer measures current, the analyzer is interpreted to determine the sample is sufficient and ready to be measured. 

Nagale teaches the sensor comprises an insulating layer ([0014]), a protective layer ([0016]) and insulating layers ([0045]). The art teaches “one or more additional layers may be disposed on the support and on the insulating layer or sample transfer layer” ([0046]). Examiner notes the art teaches the protective layer can be made of a transparent or opaque material ([0047]). Nagale teaches the protective layer is used to protect the underlying layers (element 610 of Figure 6). As evidenced by Turito et al., “opaque objects reflect some amount of light and absorb the rest. They do not transmit light” (see page 2). Therefore a protective layer made of opaque material would absorb light.

Nagale teaches the following ([0042]):
In accordance with certain examples, the device may also include various other elements that may be used to facilitate detection of a biomarker. For example, a binder may be used to aid in forming a film, a wetting agent may be used, and one or more polymeric components may be employed to diminish or eliminate fouling of the electrode (e.g., polyethylene glycol or poly-hydroxyethylmethacrylate). In some examples, one or more cationic and anionic exchange elements may be present to remove interfering species. In addition, the device may include an electrochemical mediator to facilitate electron transfer to the working electrode. In some embodiments, size exclusion media or other filters may be used to remove species above a certain size from the sample and pass species below a certain size for detection.

Therefore the art suggests the use of “size exclusion media or other filters” to remove species above a certain size from the sample and pass species below a certain size for detection.

As set forth above the art teaches the sensor can be inserted into a detector such as a spectrophotometer. 

While Nagale suggests the use of a detector that measures reflectance, the art does not explicitly teach the use of a reflective layer in a sensor.

Nagale explicitly teaches measuring bilirubin in a blood sample (Example 3). The art suggests the use of “size exclusion media or other filters” to remove species above a certain size from the sample and pass species below a certain size for detection. The art does not explicitly teach using a filter when measuring bilirubin in a blood sample.
Nagale does not teach use of a spectrometer that provides alternating pulses of light as now recited in claim 22.

While Nagale teaches the use of an analyzer, the art does not teach measuring a reference intensity, or correcting measured intensity as now recited in claim 22.

Nagale does not teach measuring internally reflected stray light as now recited in claim 22.

Nagale is silent regarding the target and secondary wavelengths now recited in claim 22.

Bambot et al. disclose a system and method for measurement and analysis of a sample (Abstract). The art teaches a blood sample (hence, a liquid) ([0017] [0020]). Bambot teaches:
a characteristic of a sample is measured by measuring the sample’s reflective and/or fluorescent properties. The method comprises the steps of illuminating a sample, interrogating a sample with a light measuring device, collecting the reflected and/or fluoresced light, measuring the reflected light, and determining the characteristic of a sample by comparing the property or properties of the collected light to those of properties of known characteristics. For example, where the sample is blood and the particular characteristic is an analyte, specifically bilirubin, measurements of light absorption at the absorption peak wavelength of bilirubin can yield quantitative information about the concentration of bilirubin in a sample ([0012]).

Said device comprises: a sample receptacle comprising a plurality of layers including a transparent layer, a channel layer and a reflective layer coupled to one another allowing for fluid communication within and among the layers to allow for illumination by a light source and interrogation and analysis by a light measuring device ([0009] [0013]). The reflective surface is adjacent to a housing/chamber to store the sample of interest to be measured as the light source interrogates the sample at a first wavelength ([0013]). As the light causes the sample to reflect and/or fluoresce at a second wavelength(s), the reflected and/or fluoresced light is collected and measured by a light measuring device, e.g. a spectrometer. The measuring device then compares the properties of the collected light to properties of known characteristics. The art teaches the access layer 210 comprises an opaque reflective surface to serve as the reflective background for the invention ([0014]). The access layer further comprises at least a first reflective access opening ([0013]). The first reflective access opening allows for the delivery of the sample ([0013]). Said opening is interpreted to be an inlet. Therefore the liquid sample passes from the inlet to the reflective layer. Because the receptacle responds to light, it is broadly interpreted to be a sensor. As recited above, the receptacle comprises a reflective layer and an inlet. 

Bambot teaches the light is delivered via a fiber optic probe. As the light passes through the transparent base layer to the sample in the channel layer 220 and hits the reflective access layer 210, a portion of the light reflects, scatters, and/or fluoresces to the source of the light where it is then collected by at least one separate fiber in communication with a spectrometer ([0016]). The probe and spectrometer, which are taught to be in communication with each other, read on an analyzer comprising a light source and a detector. As recited above, Bambot teaches light passes through the transparent base layer. This is interpreted to be a portion of the sensor through which illumination of the liquid occurs. Bambot teaches the light has a wavelength ([0013]). The reflected light (hence, reflectance) is measured ([0012]). Using this data, Bambot teaches the concentration of bilirubin can be determined ([0012]).

Bambot teaches the device may comprise a separation zone wherein certain components may be filtered and separated from the sample ([0022]). For example, red blood cells may be separated ([0022]). It is well known in the art that an erythrocyte is a red blood cell. Therefore Bambot is interpreted to inhibit passage of erythrocytes. Bambot teaches the sample is deposited at port 710 (hence, an inlet), and then enters a separation zone 720 for filtration. The filtered/separated sample then proceeds to the transport and detection zone 730 before reaching the reflective 740 element ([0023] [0024]). Therefore the sample flows from the inlet through the filter, and ultimately to a reflective element. Further, said filter is interpreted to be between an inlet and a reflective element. As illustrated in Figure 1, light is reflected from the reflective layer. The art illustrates a sample volume. Therefore light passes through the sample. Bambot teaches the device may comprise a separation zone wherein certain components may be filtered and separated from the sample ([0022]). For example, red blood cells may be separated ([0022]). Therefore the art is interpreted to inhibit passage of erythrocytes.

Bambot teaches a first and second wavelength are measured (supra; [0013]). Bambot discloses ([0017]):
Once the various wavelengths of the light are collected, they are separated and quantified. FIG. 3 shows an illustrative graph where the sample is blood and the characteristics are oxygen-bound hemoglobin, bilirubin, red blood cells, oxygen-bound hemoglobin attached to red blood
cells, and a combination of all measured characteristics of the sample. Based on the known light absorption, scattering and/or fluorescent properties of the blood sample constituents, the absorption spectrum is quantified, analyzed and established to identify the contribution made by the characteristics measured within the sample. Once interfering constituents/characteristics are removed, the concentration of a particular characteristic can be determined.

Therefore Bambot is interpreted to teach determining the concentration of constituents in a blood sample by removing (hence, subtracting) the contribution of any additional elements make to the obtained spectrum. Said interfering constituents are interpreted to read on contaminants.

Kidder et al. disclose a dual wavelength spectrophotometer with extended capabilities (Abstract). The art teaches the following (page 119 through first paragraph of page 120).

Studies of cytochromes and other biological pigments in situ are complicated by the light scattering properties of the cellular system. Not only does non-specific light scattering cause large losses of light, but the scattering often changes with time or conditions, masking the specific changes sought. In 1951 Chance introduced an instrument which overcomes much of this problem, by using a beam alternating rapidly between two wavelengths, and recording the difference between the output intensities. If one monochromator is set to a cytochrome peak, and the other to a nearby isosbestic point, the majority of the change due to scattering could be subtracted out. This instrument has been widely copied, including several commercial models, and has been used to record cytochrome kinetics in a wide variety of organelles, cells, and tissues.

Examiner notes that while the reference discloses the limitations of such an instrument as introduced by Chance et al., the art does not teach away from its use in measuring two wavelengths.

Agilent 2011 outlines data processing for a spectrophotometer. The art teaches all of these processes are implemented in firmware within the instrument using internal data processing and algorithms (see page 10). The art teaches reference and sample intensity are measured in a standard measurement sequence (see page 11, second paragraph). The art teaches that to generate a sample spectrum two steps are required. First a “reference” intensity spectrum, I0, is measured (see last paragraph of page 12). It is of note the reference intensity is measured with a blank (hence, with no sample present). The art teaches the intensity measured by the sample is divided by the reference intensity I0 (see page 13).

Agilent 2013 discloses a spectrophotometer measures reflectance (page 2, left column, highlighted section). Agilent teaches operating a spectrophotometer by inserting your sample (page 2, right column, second paragraph). The disclosure teaches correcting for stray light (see page 12, second paragraph). The art teaches when stray light correction is activated, Is and I0 are also corrected in the range 190 – 400 nm by subtracting the measured stray light (see page 13).

Isaacs teaches a device and method of analyzing samples using reflectance data (see Abstract). Isaacs teaches subtracting intensity signals representing stray light and electrical noise from other target signals, such as the signals from the sample and standard (column 4, line 67 though line 3 of column 5). Such stray light may enter the system because of imperfect light shielding or may be reflected along the optical path from the light source (column 7, lines 9-11). The art teaches the standard signal and the reference signal are not only corrected for noise generated by a sensor and other electrical circuitry, but for stray light (column 7, lines 5-9). 

As illustrated by Agilent (2000), ambient light may enter a system through the entrance of a spectrophotometer (see Figure 2).

It would have been obvious to combine the teachings of the prior art by using a reflective layer in the sensor taught by Nagale. One would have been motivated to do so since Nagale teaches a biosensor for measuring blood bilirubin and suggests the use of a device that measure reflectance, and Bambot teaches using a reflective layer in a sensor to measure blood bilirubin. Because Nagale suggests the use of a detector that measures reflectance, as taught by Agilent, the skilled artisan would incorporate a layer that reflects light. One would have been motivated to do so since Nagale suggests the use of a layer comprising “opaque material” and Bambot teaches opaque materials are used to provide a reflective layer. One would have had a reasonable expectation of success since Bambot teaches blood bilirubin can be analyzed using a sensor with a reflective layer. One would have also expected success since Nagale teaches the sensor can comprise additional layers, and discloses the use of layers comprising an opaque material. One would have expected similar results since both references are directed to analyzing bilirubin. 

As set forth above, Nagale suggests the use of size exclusion media or other filters to separate the components of a sample based on size. The skilled artisan would use a filter between the inlet and a reflective layer since Bambot teaches this configuration for measuring bilirubin. One would have been motivated to use a filter since Bambot teaches doing so to remove red blood cells. Bambot identifies these as interfering substances ([0022]). One would use a filter to prevent the measurement of any substances that would interfere with measurement of the analyte (i.e. bilirubin) by the detector. One would have expected similar results since both references are directed to analyzing bilirubin. 

It would have been obvious to measure a sample using two different wavelengths. One would have been motivated to do so since Bambot teaches a first and second wavelength are measured ([0013]). As set forth above, Bambot teaches once the various wavelengths of the light are collected, they are separated and quantified. The art teaches doing so to subtract interfering constituents and quantify the amount of a particular characteristic. 

It would have been obvious to use alternating pulses of light to measure two different wavelengths. As taught by Kidder, in 1951 Chance introduced an instrument that alternates rapidly between two wavelengths. Kidder teaches the instrument has been widely copied, including several commercial models and has been used to measure tissues. The skilled artisan would use a device that is able to measure two wavelengths since Bambot teaches measuring an analyte using two wavelengths. One would have had a reasonable expectation of success since Kidder teaches this device can be used to analyze tissue, and  Nagale and Bambot are both directed to analyzing a tissue  (blood).

It would have been obvious to subtract the second wavelength from the first wavelength. One would have been motivated to do so since Kidder teaches the device introduced by Chance records the difference between the two output intensities. The art teaches changes non-specific light scattering can be subtracted out. As set forth above, Bambot teaches once interfering constituents/characteristics are removed the concentration of a particular characteristic can be determined. Therefore the skilled artisan would want to subtract interfering constituents to determine the amount of analyte (i.e. bilirubin) that is present.

Bambot does not explicitly teach measuring stray light which occurs when the sensor is inserted, or subtracting this measurement from the sample reflectance measurement.

The teachings of Agilent 2013 are reiterated. The art teaches correcting for stray light (see page 12, second paragraph). The art teaches when stray light correction is activated, Is and I0 are also corrected in the range 190 – 400 nm by subtracting the measured stray light (see page 13).

Isaacs teaches a device and method of analyzing samples using reflectance data (see Abstract). Isaacs teaches subtracting intensity signals representing stray light and electrical noise from other target signals, such as the signals from the sample and standard (column 4, line 67 though line 3 of column 5). Such stray light may enter the system because of imperfect light shielding or may be reflected along the optical path from the light source (column 7, lines 9-11). The art teaches the standard signal and the reference signal are not only corrected for noise generated by a sensor and other electrical circuitry, but for stray light (column 7, lines 5-9). A illustrated by Agilent, ambient light may enter a system through the entrance of a spectrophotometer (see Figure 2).

It would have been obvious to combine the teachings of the prior art by measuring internally reflected stray light that occurs during insertion of the sensor (hence, while it is being inserted). Isaacs teaches stray light may enter the system. This is interpreted to mean light from outside the center may enter it. Agilent 2000 teaches ambient light (hence stray light) enters a system through the entrance of a spectrophotometer. One would measure internally reflected stray light that occurs during insertion of the sensor since the art teaches ambient (stray) light can enter the system at the entrance of the spectrophotometer. The skilled artisan would want to account for any stray light that occurs while the sensor is being inserted. Isaacs teaches accounting for stray light when analyzing reflectance values of samples. Further, one would subtract the intensity of stray light from the intensity of sample and reference values since Agilent and Isaacs teach doing so to correct for any noise caused by the stray light. One of ordinary skill would do so to provide an accurate measurement of signal intensity. One would have had a reasonable expectation of success since Isaacs teaches this type of correction can be performed when analyzing optical samples. One would have expected similar results since both references analyze samples using reflectance data. 
It would have been obvious to measure a reference intensity prior to introducing a sensor. One would have been motivated to do so since Agilent 2011 teaches measuring a reference intensity is performed by a spectrophotometer in order to generate a sample spectrum. The skilled artisan would divide the measured reflectance of a sample by the reference intensity since Agilent teaches reference and sample intensity are measured in a standard measurement sequence. The art teaches generation a sample spectrum two steps are required. Intensity measured by the sample is divided by the reference intensity I0. The skilled artisan would use a known method of data processing for a spectrophotometer. One would have had a reasonable expectation of success since Agilent teaches data can be processed internally by an analyzer using an algorithm by the disclosed steps. One would have expected similar results since Nagale teaches a device that is connected to a detector, such as commercially available spectrometers and spectrophotometers, and Agilent discloses a spectrophotometer. 

Claim 22 recites each of the recited measurements are performed by the analyzer. As set forth above, Agilent and Isaacs teaches a spectrophotometer (hence, analyzer) is used to perform sample measurements. Therefore claim 22 is rendered obvious (claim 22).

The art teaches the use of calibration information (hence, a calibration factor) for the detector ([0029]). The art teaches it is applied to measurements ([0032] [0057]). Therefore claim 29 is included in this rejection (claim 29).

Nagale suggests the use of blood plasma ([0052]). As evidenced by Encyclopedia Britannica, plasma is the liquid part of blood that does not contain cells. Therefore the use of blood plasma means cells (including erythrocytes) have been removed. Therefore claim 30 is included in this rejection (claim 30).

As set forth above. Bambot teaches a first and second wavelength are measured ([0013]). Once the various wavelengths of the light are collected, they are separated and quantified. FIG. 3 shows an illustrative graph where the sample is blood and the characteristics are oxygen-bound hemoglobin, bilirubin, red blood cells, oxygen-bound hemoglobin attached to red blood cells, and a combination of all measured characteristics of the sample. Based on the known light absorption, scattering and/or fluorescent properties of the blood sample constituents, the absorption spectrum is quantified, analyzed and established to identify the contribution made by the characteristics measured within the sample. Once interfering constituents/characteristics are removed, the concentration of a particular characteristic can be determined by, for example, the known molar extinction coefficient of the particular characteristic ([0017]). Said interfering constituents are interpreted to read on contaminants.

Bambot teaches analyzing bilirubin as an analyte in a blood sample ([0012]). As set forth above, in addition to said analyze, blood also contains hemoglobin. It would have been obvious to detect hemoglobin as a contaminant. One would have been motivated to do so since Bambot teaches of measuring bilirubin, and identifies hemoglobin as a constituent in blood that can be removed. Therefore claim 31 is rendered obvious as claimed (claim 31).

Therefore Applicant’s invention is rendered obvious as claimed.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nagale in view of Bambot, Kidder et al., Agilent (2013), Agilent (2011), Isaacs et al. and Agilent (2000) as evidenced by Turito et al. and Encyclopedia Britannica as applied to claim 22 above and further in view of Kazmierczak et al. (previously cited; Direct Spectrophotometric Method for Measurement of Bilirubin in Newborns: Comparison with HPLC and an Automated Diazo Method. Clinical Chemistry 2002 pages 1096 – 1097).

The teachings of Nagale, Bambot, Kidder, Agilent and Isaacs as recited above are reiterated. It is of note Bambot uses the wavelength of bilirubin ([0012]). While Figure 3 discloses the wavelength of bilirubin and several additional blood components, the illustration is not visually clear.

Kazmierczak teaches a spectrophotometric assay. The art discloses the absorbance of bilirubin is at a wavelength of 454 nm (hence, approximately 480 nm) (page 1096, left column, first paragraph). The art teaches hemoglobin absorbs at 528 nm (hence, approximately 525 nm).

It would have been obvious to use a wavelength of 454 nm in the method of Bambot. One would have been motivated to do so since Kazmierczak teaches bilirubin can be detected at this wavelength. One would have had a reasonable expectation of success since Kazmierczak teaches detects bilirubin at this wavelength. One would have expected similar results since Bambot and Kazmierczak both measure the same analyst using a spectrophotometric assay. Therefore claim 27 is rendered obvious (claim 27). Further, one would use a wavelength of 525 nm in the method of Bambot. As recited above, Bambot teaches correcting for interfering blood components. One would have been motivated to use a wavelength of 525 nm since Kazmierczak teaches hemoglobin can be detected at this wavelength. One would do so to correct for interference contributed by this blood component. One would have had a reasonable expectation of success since Kazmierczak teaches hemoglobin can be detected at this wavelength. One would have expected similar results since Bambot and Kazmierczak both measure blood samples using a spectrophotometric assay. Therefore claim 28 is rendered obvious (claim 28).

Therefore Applicant’s invention is rendered obvious as claimed.


CONCLUSION
No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	 
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653